                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:19CR3055

      vs.
                                                             ORDER
MICHAEL A. EVANS,

                  Defendant.


      Defendant has moved to continue the trial, (Filing No. 19), because
Defendant will be proposing drug treatment and needs additional time to
investigate this case and prepare for trial. The motion to continue is unopposed.
Based on the showing set forth in the motion, the court finds the motion should
be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 19), is granted.

      2)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, United States District Judge, in Courtroom 1, 100
            Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
            at 9:00 a.m. on October 7, 2019, or as soon thereafter as the case
            may be called, for a duration of five (5) trial days. Jury selection will
            be held at commencement of trial.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and October 7, 2019, shall be
            deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because although counsel
            have been duly diligent, additional time is needed to adequately
            prepare this case for trial and failing to grant additional time might
            result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
            Failing to timely object to this order as provided under this court’s
     local rules will be deemed a waiver of any right to later claim the time
     should not have been excluded under the Speedy Trial Act.

August 5, 2019.
                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge




                                 2
